PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ATSUMI, Kazuya
Application No. 16/762,142
Filed: May 07, 2020
For: MOVEMENT DEVICE PROVIDED WITH CYLINDRICAL ROTATING BODIES
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 07, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed January 18, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.   Accordingly, the application became abandoned on 
March 19, 2021. A Notice of Abandonment was mailed on June 02, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response and replacement drawings, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions